DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12-18, 22, 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,418,167. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘167 recites for claim 1: an acoustic resonator comprising: piezoelectric plate, a substrate, diaphragm spanning a cavity, conductor pattern comprising multi-pitch IDT on the diaphragm (‘167: claim 5); for claim 2: the IDT excites shear acoustic mode (‘167: claim 6); for claim 3: at any point along a length of the IDT, a pitch of the IDT is constant across an aperture of the IDT (‘167: claim 7); for claim 4: a mark of the IDT fingers is constant over the entire IDT (‘167: claim 8); for claim 5: two or more sections, each section having a respective pitch different from each other (‘167: claim 5); for claims 6-8: three sections with pitches of ρ(1+δ), ρ, and ρ(1-δ), δ is greater than or equal to 0.003 and less than or equal to 0.005 (‘167: claim 5), thus featuring maximum and minimum pitches and within the claimed values; for claim 12: a filter device comprising: a piezoelectric plate, a substrate, a plurality of diaphragms spanning respective cavities; a conductor pattern comprising a plurality of IDTs, interleaved fingers of each IDT on respective diaphragm; a first IDT is a multi-pitch IDT (‘167: claim 1); for claim 13: the IDTs excite shear acoustic mode (‘167: claim 2); for claim 14: all IDTs are multi-pitch IDTs (‘167: claim 3); for claim 15: the first IDT has two or more sections, each section having a respective pitch different from each other (‘167: claim 1); for claims 16-18: three sections with pitches of ρ(1+δ), ρ, and ρ(1-δ), δ is greater than or equal to 0.003 and less than or equal to 0.005 (‘167: claim 1), thus featuring maximum and minimum pitches and within the claimed values; for claims 22-23: a first IDT is part of a series resonator; a second IDT is part of a shunt resonator, variation (different) in pitch (‘167: claim 1); and similarly discussion for a resonator on piezoelectric plate, diaphragm over cavity, shear acoustic mode, constant aperture along a length of IDT, a mark of IDT is constant over entire IDT, three sections with pitches of ρ(1+δ), ρ, and ρ(1-δ), thus featuring maximum and minimum pitches, δ is greater than or equal to 0.003 and less than or equal to 0.005.

Claims 9-11, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 of U.S. Patent No. 11,418,167 in view of Bauer US 7,042,132.
For claim 9 and 19, ‘167 does not disclose a pitch of the IDT varies continuously along a length of the IDT.
Bauer discloses an IDT wherein the pitch varies continuously (Figs. 3, 4, etc.).
At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the pitch of the IDT varies continuously.  The modification would have been obvious for the benefit of improved passband and/or insertion loss as taught by Bauer (Col. 2 lines 24-27).
For claims 10 and 20, ‘167 discloses pitches can be ρ(1+δ), ρ, and ρ(1-δ), δ is greater than or equal to 0.003 and less than or equal to 0.005 (‘167: claims 1, 5) but not varies continuously.
Bauer discloses pitch varies continuously and also between ρ(1+δ), ρ, and ρ(1-δ), δ is greater than or equal to 0.003 and less than or equal to 0.005 (Bauer: Col. 2 lines 61-67; ρ can be the average and the δ can be 0 to 2.5% or 0.025).
As a consequence of the combination in claim 9 or 19, the pitch of the multi-pitch IDT varies continuously between ρ(1-δ) and ρ(1+δ) , where ρ is a nominal pitch of the IDT and δ is greater than 0 and less than or equal to 0.05.
For claims 11 and 21, ‘167 discloses δ is less than or equal to 0.005 (‘167: claims 1, 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tai et al. US 7,965,015 in view of Bauer et al. US 7,042,132.
1.	Tai discloses an acoustic resonator (Fig. 21, etc.) comprising: a single-crystal piezoelectric plate (506) having front and back surfaces, the back surface facing a substrate (524), the piezoelectric plate comprising a diaphragm spanning a cavity (580); and a conductor pattern (508) on the front surface, the conductor pattern comprising a interdigital transducer (IDT), interleaved fingers of the IDT (508) on the diaphragm.
	Tai does not disclose the IDT is a multi-pitch IDT.
	Bauer discloses acoustic resonator with a IDT (Fig. 3, etc.) that is multi-pitch (Col. 4 line 50; finger separation varying; Fig. 4, etc.).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the IDT to be a multi-pitch IDT.  The modification would have been obvious because of improved passband and/or insertion loss as taught by Bauer (Col. 2 lines 24-27).
2.	Tai discloses the piezoelectric plate and the IDT are configured such that a radio frequency signal applied to the IDT excites a primary shear acoustic mode in the diaphragm (Tai: lamb wave, shear vertical wave, Col. 6 lines 18-19). 
3.	Tai discloses at any point along a length of the IDT, a pitch of the IDT is constant across an aperture of the IDT (Tai: e.g. Fig. 1, pitch p).  Additionally, Bauer also discloses at any point along a length of the IDT, a pitch of the IDT is constant across an aperture of the IDT (Bauer: Fig. 3 shows the pitch is constant across the aperture at any point along the length of the IDT).
4.	Tai discloses a mark of the IDT fingers is constant over the entire IDT (Tai: e.g. Figs. 1, 21; show the mark, or width, of the finger is constant).  Additionally, Bauer also discloses a mark of the IDT fingers is constant over the entire IDT (Bauer: Fig. 3 shows the mark, or width, of the finger is constant).
5.	Tai does not disclose the multi-pitch IDT is divided along its length into two or more sections, with each section having a respective pitch different from a pitch of each other section.
	Bauer discloses the multi-pitch IDT is divided along its length into two or more sections, with each section having a respective pitch different from a pitch of each other section (Bauer: Fig. 3; e.g. left, center, right sections with different pitches).
	As a consequence of the combination of claim 1, the multi-pitch IDT is divided along its length into two or more sections, with each section having a respective pitch different from a pitch of each other section.
6.	Tai does not disclose a maximum pitch of the multi-pitch IDT is ρ(1+δ) for one of the two or more sections, and a minimum pitch of the multi-pitch IDT is ρ(1-δ) for another of the two or more sections, where ρ is a nominal pitch and δ is greater than 0 and less than or equal to 0.05.
	Bauer discloses a maximum pitch of the multi-pitch IDT is ρ(1+δ) for one of the two or more sections, and a minimum pitch of the multi-pitch IDT is ρ(1-δ) for another of the two or more sections, where ρ is a nominal pitch and δ is greater than 0 and less than or equal to 0.05 (Bauer: Col. 2 lines 61-67; ρ can be the average and the δ can be 0 to 2.5% or 0.025).
	As a consequence of the combination of claim 1, a maximum pitch of the multi-pitch IDT is ρ(1+δ) for one of the two or more sections, and a minimum pitch of the multi-pitch IDT is ρ(1-δ) for another of the two or more sections, where ρ is a nominal pitch and δ is greater than 0 and less than or equal to 0.05.
7.	Tai does not disclose δ is less than or equal to 0.01.
	Bauer discloses δ is less than or equal to 0.01 (Bauer: Col. 2 lines 61-67; δ can be 0 to 2.5%, thus 0.01, which is 1% is within the range).
	As a consequence of the combination of claim 1, δ is less than or equal to 0.01.
8.	Tai does not discloses the multi-pitch IDT is divided into three sections, and pitches of the three sections are ρ(1-δ), ρ, ρ(1+δ) respectively.
	Bauer discloses the multi-pitch IDT is divided into three sections (Bauer: Fig. 3 shows three sections, e.g. left, center, right), and pitches of the three sections are ρ(1-δ), ρ, ρ(1+δ) respectively (Bauer: Col. 2 lines 61-67; ρ can be the average and the δ can be 0 to 2.5% or 0.025).
	As a consequence of the combination of claim 1, the multi-pitch IDT is divided into three sections, and pitches of the three sections are ρ(1-δ), ρ, ρ(1+δ) respectively.
9.	Tai does not disclose a pitch of the multi-pitch IDT varies continuously along a length of the IDT.
	Bauer discloses a pitch of the multi-pitch IDT varies continuously along a length of the IDT (Bauer: Fig. 4 for continuously).
	As a consequence of the combination of claim 1, a pitch of the multi-pitch IDT varies continuously along a length of the IDT.
10.	Tai does not disclose the pitch of the multi-pitch IDT varies continuously between ρ(1-δ) and ρ(1+δ) , where ρ is a nominal pitch of the IDT and δ is greater than 0 and less than or equal to 0.05.
	Bauer discloses the pitch of the multi-pitch IDT varies continuously between ρ(1-δ) and ρ(1+δ) , where ρ is a nominal pitch of the IDT and δ is greater than 0 and less than or equal to 0.05 (Bauer: Col. 2 lines 61-67; ρ can be the average and the δ can be 0 to 2.5% or 0.025).
	As a consequence of the combination of claim 1, the pitch of the multi-pitch IDT varies continuously between ρ(1-δ) and ρ(1+δ) , where ρ is a nominal pitch of the IDT and δ is greater than 0 and less than or equal to 0.05.
11.	Tai does not disclose δ is less than or equal to 0.01.
	Bauer discloses The acoustic resonator of claim 10, wherein δ is less than or equal to 0.01 (Bauer: Col. 2 lines 61-67; δ can be 0 to 2.5%, thus 0.01, which is 1% is within the range).
	As a consequence of the combination of claim 1, δ is less than or equal to 0.01.
12.	Tai/Bauer combination discloses the invention as similarly rejected in the same manner as claim 1 above, including a first IDT is multi-pitch (e.g. the discussed IDT of claim 1 above is viewed as a first IDT), but does not disclose a plurality of IDTs, on a plurality of diaphragms on respective cavities.
	Bauer discloses it is well known and art recognized in the art that multiple resonators can be used to form a filter device such as with series and shunt resonators (e.g. Bauer: Fig. 2) and that the plurality of IDTs on diaphragms spanning respective cavities is simply multiple resonators and also duplicate of parts (MPEP 2144.04(VI)(B)).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have formed the filter having series and shunt resonators with a multiple resonators with plurality of IDTs on diaphragms spanning respective cavities.  The modification would have been obvious because the use of multiple resonators in a circuit is well-known in the art to provide the benefit of filtering through an art-recognized filter device such as a ladder filter.  As a result of the combination, the invention would have a plurality of resonators including series and shunt resonators (e.g. Bauer: Fig. 2), with each resonator being multi-pitch IDTs on diaphragms spanning cavities (Bauer: Fig. 3; Tai: Fig. 21).
13.	Tai discloses the piezoelectric plate and the IDT are configured such that a radio frequency signal applied to the IDT excites a primary shear acoustic mode in the diaphragm (Tai: lamb wave, shear vertical wave, Col. 6 lines 18-19), but does not disclose plurality of IDTs.
	Bauer discloses the plurality of IDTs (Fig. 2; filter with multiple resonators).
	As a consequence of the combination of claim 12, the piezoelectric plate and the plurality of IDTs are configured such that a respective radio frequency signal applied to each IDT excites a primary shear acoustic mode in the respective diaphragm.
14.	Tai does not disclose all of the plurality of IDTs are multi-pitch IDTs.
	Bauer discloses plurality of IDTs (Fig. 2); and IDT with multi-pitch (e.g. Fig. 3), but not explicitly state all IDTs are multi-pitch IDTs.  However, Bauer supports variation (Col. 6 lines 15-41) and multi-pitch IDT applied to all IDTs is also a duplication of parts (MPEP2144.04(VI)(B)).
At the time of filing, it would have been obvious to one of ordinary skill in the art to have made all the plurality of IDTs as multi-pitch IDTs.  The modification would have been obvious because of the variation support of Bauer (Col. 6 lines 15-41), hence more/better control to improving passband and/or insertion loss (Col. 2 lines 24-27) and due to the duplication of parts (MPEP2144.04(VI)(B)).
15.	Claim 15 is rejected in the same manner as per claim 5 above.
16.	Claim 16 is rejected in the same manner as per claim 6 above.
17.	Claim 17 is rejected in the same manner as per claim 7 above.
18.	Claim 18 is rejected in the same manner as per claim 8 above.
19.	Claim 19 is rejected in the same manner as per claim 9 above.
20.	Claim 20 is rejected in the same manner as per claim 10 above.
21.	Claim 21 is rejected in the same manner as per claim 11 above.
22.	Tai does not disclose a second IDT from the plurality of IDTs is a multi-pitch IDT, a variation in pitch of the second IDT being different from a variation in pitch of the first IDT.
	Bauer discloses a second IDT (Fig. 2, different resonator hence different IDTs; i.e. one of the shunt resonator), but does not disclose a variation in pitch of the second IDT being different from a variation in pitch of the first IDT.  However, it is well-known in a ladder filter (Fig. 2) that the series and shunt resonators are designed to have different resonant frequencies, which are related to the respective pitch of the IDTs, thus resulting in different variation in pitch when the multi-pitch IDT is applied.
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have a second IDT and a variation in pitch of the second IDT being different from a variation in pitch of the first IDT.  The modification would have been obvious because the second IDT is a consequence of forming a ladder filter already in the combination of claim 12 and that the series and shunt resonators of the ladder filter are art recognized to have different resonant frequencies thus the variation would be different due to the frequencies as a matter of filter design.
23.	Tai does not disclose the second IDT is part of a shunt resonator and the first IDT is part of a series resonator.
	Bauer discloses the ladder filter (Fig. 2) with the first (e.g. series) and the second (e.g. shunt) IDTs (resonators).
	As a consequence of the combination of claim 22 (as well as claim 12), the second IDT is part of a shunt resonator and the first IDT is part of a series resonator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843